Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1-12, applicant argues the claims should be interpreted in view of all of the specification. Applicant’s remarks and amendments have been fully considered. The examiner’s claim interpretation with regards to claim(s) 1-3 and 5-12 is maintained. Claim 4 has been canceled.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-13, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Claim 4 has been canceled and applicant’s remarks and amendments have been fully considered and are found convincing, therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. With regards to claim 1, applicant argues there is no image representing the movement direction of the object, as the position image, however, the combination of D1 in view of D2 would allow for the image data acquired (the movement direction), the detection of the danger scenario requiring positional correction, and the display of what is being conducted to the user on a display device so they could be aware of the situation at hand. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). With regards to claim 11, the rejection has been withdrawn an updated below with the correct prior art. With regards to claim 12 and 13, 
< Remainder of Page Left Intentionally Blank >

	
	
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
< Remainder of Page Left Intentionally Blank >
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0226015 A1 ] in view of D2 [US 20140032049 A1] further in view of D7 [US 2012/0154591 A1].
Claim 1: A display control apparatus that is installed in an own vehicle to display an image on a display device viewed by a passenger of the own vehicle, the display control apparatus comprising: [D1, Figure 3]] D1 teaches the display which is presented in the vehicle and the display is available to provide an image to be viewed to the vehicle operator.

[D1, Figure 6 and [0079-0080 and 0104]] D1 teaches a left boundary line and the right boundary line and a lateral field of view of the infrared camera. Left and right ends of the captured image are determined by a left demarcating line and a right demarcating line, which serve to demarcate the lateral field of view of the infrared camera.

an object acquisition section that acquires a position of an object around the traveling lane; [D1, [0089-0090]] D1 teaches the identification of an object present within the boundary lines of the vehicle in travel and the human icon is displayed on the display device indicating a human is present within the boundary lines of the vehicle search area.

a movement recognition section that recognizes a movement direction of the object, and [D1, [0018]] D1 teaches the direction of travel of the monitored target and the evaluation of the possibility of a collision depending on the predicted direction of travel.  

a generation control section that generates a position image, which is an icon representing the positions of the boundary portions and the position of the object and displays the position image on the display device, when the own vehicle travels ahead, wherein [D1, Figure 8-11 and [0033-0036]] D1 teaches by way of example the positional relationship between the vehicle and the biological target in an image that is depicted on the general purpose monitor. At least shown in Fig. 9 is the vehicle traveling ahead, and an icon representing positional information and boundary information.

during offset control under which a lateral position of the own vehicle is moved to a side distant from the object, the generation control section displays, together with the position image, an offset icon indicating that the offset control is being performed. [D2 [0033 and 0039]] D2 teaches, by way of example, a vehicle may approach or encounter an object in the road If vehicle is within a predefined distance to the object that poses a collision threat, within a predefined velocity range, and within a predefined acceleration range, system or other systems associated with vehicle may provide pre-collision preparation and/or warnings to the driver of vehicle. The warnings to driver of vehicle may be a signal, for example, an audible warning, a warning light or other form of warning. The system may control the vehicle through collision imminent braking, automated steering control, or other controls or maneuvers in order to avoid the object. Automated assist system may be used to control a vehicle in longitudinal, lateral and other directions. The warning or alert is provided to the driver that the collision mitigating device has been enabled. 

D1 in view of D2 teaches the acquisition of the data of interest, however, D1 in view of D2, does not teach the displaying of the positional image and the offset icon together, however, the claim limitations are taught as follows:

the generation control section includes an image representing the movement direction of the object, as the position image. [D7, Figure 18 and [0054]] D7 teaches the captured image data being displayed via a video display screen to a user and the use of an icon to display an alert to a user within the same video display screen. The vehicle is considered to be traveling “ahead”. 

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1, wherein the boundary is determined, an object in the lane is determined, the direction of travel is determined, and the information determined is output on a display to the user of the motor vehicle with D2, wherein the vehicle is controlled dependent upon the determined lane and object information to avoid the obstacle. The purpose of the analysis in D1 is to provide feedback of a high danger situation capable of occurring and provide the user with an alert and the combination would allow for the real world scenario of danger to be minimized or resolved by the control of the vehicle to distance the vehicle from the object that was determined. One skilled in the art would have been motivated to modify D1 in this manner in order to take the useful information determined in D1 and utilize the useful information with the control system of D2 to adjust the vehicle location and move the vehicle out of a danger zone. Further, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as previously described, to take the known and analyzed data of the positional image and the icon indicating a danger with the teachings of D2, wherein the prior art is used merely to provide the display of information together, the positional image, movement information, and the indication to the user. The combination would allow for the image data acquired, the detection of the danger scenario requiring positional correction, and the display of what is being conducted to the user on a display device so they could be aware of the situation at hand. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 5: The display control apparatus according to claim 1, further comprising an object type recognition section that recognizes a type of the object, wherein the generation control section uses an image representing the type of the object to indicate the position of the object. [D1, [0077]] D1 teaches the display of the appropriate type of icon to indicate the type of object, such as either a human or an animal icon may be displayed with respect to biological targets.

Claim 7: The display control apparatus according to claim 5, wherein;

the object type recognition section recognizes whether the object is a person, and [D1, [0089-0090]] D1 teaches the identification of a human.

when the object is recognized as a person, the generation control section generates an image representing a pedestrian, and the position image includes the image representing the pedestrian. [D1, [0089-0090]] D1 teaches the identification of an object present within the boundary lines of the vehicle in travel and the human icon is displayed on the display device with the boundary line information.

Claim 8: The display control apparatus according to claim 1, wherein the generation control section generates the position image by combining an object icon representing the object as a picture and a boundary icon representing the boundary portion as a picture. [D1, [0075-0076]] D1 teaches the roadway icons and the human icons. Further, as shown in figure 5, the boundaries are shown along with the human. 

Claim 9: The display control apparatus according to claim 1, wherein the generation control section changes a distance between the image representing the object and the image representing the boundary portion to be longer in the position image as a distance between the acquired position of the object and the acquired position of the boundary portion is longer. [D1, Figure 9-10 and [0088-0089]] Figures 9 and 10 show the positional relationship between the vehicle and the object. Each of the icon examples displayed on the image relate to how close the person is located to the vehicle.

Claim 13 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >
Claims 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0226015 A1 ] in view of D2 [US 20140032049 A1] in view of D7 [US 2012/0154591 A1] further in view of D3 [US 2012/0314055  A1].
Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 1 with respect to D1, however, D1 does not explicitly teach the deviation suppression section. The claim limitations are taught as follows: [D3, Figure 5 and [0048-0050 and 0063]] D3 teaches the lane deviation prevention assistance device. Further, D3 teaches the assistance by the ECU adjust the steering operation of the steering wheel of the vehicle to near the vehicle to the center of the traveling lane. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1, D2 and D7 as described in claim 1, with D3, wherein the deviation within the lane is merely lane keep assist. The data that is analyzed/dispalyed, as described in D1, D2 and D7, moves the vehicle to avoid the object that is detected and the lane data is available. The lane data that is available can be utilized in the manner provided in D3, in which the lane data helps keep the vehicle within the lanes. One skilled in the art would have been motivated to modify D1, D2 and D7 in this manner in order to utilize the detected boundary lines and provide a lane keep assist as provided in D3. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 12. 

Claim 2: The display control apparatus according to claim 1, wherein the generation control section includes an image indicating whether the positions of the boundary portions have been acquired, as the position image. [D3, Figure 4A – 4D and 6A and 6B] D3 teaches the identification of the left boundary line and the right boundary line being identified. The white lines indicate either, or both of the lines have been identified/recognized. The inner and outer edges of the white line are identified.

Claim 3: The display control apparatus according to claim 2, wherein;

the boundary acquisition section acquires the positions of the boundary portions on right and left sides of the traveling lane, and [D3, Figure 3B, Figure 4A – 4D and 6A and 6B] D3 teaches the inner and outer edges of the white line are identified and the left white line recognition area and right white line recognition are present.

the generation control section includes, as the position image, an image indicating whether the respective positions of the boundary portion on the right side of the traveling lane and the boundary portion on the left side of the traveling lane have been acquired. [D3, Figure 4A – 4D and 6A and 6B] D3 teaches the identification of the left boundary line and the right boundary line being identified. The white lines indicate either, or both of the lines have been identified/recognized.
< Remainder of Page Left Intentionally Blank >
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0226015 A1] in view of D2 [US 20140032049 A1] in view of D7 [US 2012/0154591 A1] further in view of D8 [US 2007/0154068 A1].
Claim 11: A display control apparatus that is installed in an own vehicle to display an image on a display deice viewed by a passenger of the own vehicle, the display control apparatus comprising; a boundary acquisition section that acquires positions of boundary portions defining both width-wise ends of a traveling lane in which the own vehicle travels, an object acquisition section that acquires a position of an object around the traveling lane; and a generation control section that generates a position image, which is an icon representing the positions of the boundary portions and the position of the object and displays the position image on the display device, when the own vehicle travels ahead, wherein during offset control under which a lateral position of the own vehicle is moved to a side distant from the object, the generation control section displays, together with the position image, an offset icon indicating that the offset control is being performed and that a travel position of the own vehicle is offset in a width direction fo the traveling lane, and wherein the generation control section generates an image representing numerically the distance between the object and the boundary portion, and the position image includes the image representing numerically the distance between the object and the boundary portion. Claim 11 is rejected for similar reasons as to those described in claim 1. [D8, Figure 5 and [0056]] D4 teaches the measurement of the distance Z of a vehicle from a target vehicle or obstacle in front or in the back of it. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1, D2, and D7, as described in claim 1, further with D8, wherein the actual distance from the object is determined from the image data and displayed to the user. D1, D2, and D7 determine the objects location with respect to the vehicle and the distance information is determined and the vehicle trajectory is adjusted with respect to this object and how far it is from the vehicle, however, the prior did not specifically disclose the distance detected is disclosed to the user and one skilled in the art would have been motivated to modify D1, D2, and D7 in this manner in order to provide that numerical value or a representation of the numerical value to the user of the vehicle to provide the detected distance of an object with respect to the vehicle as provided in D8. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0226015 A1] in view of D2 [US 20140032049 A1] in view of D7 [US 2012/0154591 A1]  further in view of D5 [US 2004/0193347 A1]
Claim 10: The display control apparatus according to claim 1, wherein the boundary acquisition section acquires a recognition result of a suitability boundary indicating the boundary between an unsuitable section, which is a section unsuitable for traveling of the own vehicle, and the traveling lane, as the boundary portion. [D5, [0148-0160]] D5 teaches the danger zone diagram in which the danger area, the caution area, and the precaution area are set corresponding to the danger level is used, to easily obtain the most appropriate control operation and avoiding action, to expect safe driving, and the damage can be suppressed to the minimum.
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1, D2, and D7, as described in claim 1, with D5, wherein when the vehicle is being controlled to avoid the object being tracked or pull the vehicle out of a danger area to further analyze the surrounding area prior to movement of the vehicle from the lane. This would be useful, for example, while driving on a single lane road and the danger area could be considered a place where the vehicle could drop and put the driver in more danger and thus the danger detection helps to ensure the vehicle is put into the least amount of danger, even if the danger cannot be avoided. One skilled in the art would have been motivated to modify D1, D2, and D7, in this manner in order to further determine the safest area to maneuver the vehicle as determined in D5. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 10. 
< Remainder of Page Left Intentionally Blank >

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0226015 A1] in view of D2 [US 2014/0032049 A1] in view of D7 [US 2012/0154591 A1] further in view of D6 [US JP2008059458A], as provided in the IDS.
Claim 6: The display control apparatus according to claim 5, further comprising a relative speed recognition section that recognizes a relative speed between the own vehicle and the object, wherein;
the object type recognition section recognizes whether the object is a vehicle, and when the object is a vehicle, recognizes whether the recognized vehicle is a parallel vehicle traveling in the same direction as that of the own vehicle or a non-parallel vehicle traveling in a direction different from that of the own vehicle based on the relative speeds, and [D6, [Figure 5], Page 3, Last 3 Paragraphs] D6 teaches the parallel traveling vehicle is identified. 

the generation control section generates an image representing a parallel vehicle when the recognized vehicle is a parallel vehicle, or generates an image representing a non-parallel vehicle different from the image representing a parallel vehicle when the recognized vehicle is a non-parallel vehicle, and the position image includes the image representing a parallel vehicle or a non-parallel vehicle. [D6, [Figure 5], Page 3, Last 3 Paragraphs] D6 teaches the parallel vehicle is identified and displayed to the user.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the method of D1, D2, and D7, as described in claim 1, wherein the detected object is a vehicle (see figure 3), with D6 wherein the objected detected is also a vehicle, but the specific scenario of the parallel vehicle is detected and the information is displayed to the user. One skilled in the art would have been motivated to modify D1 in view of D2 in view of D7 in this manner in order to apply the analysis to the data to determine if there is a parallel vehicle which is recognized with respect to the users vehicle. The addition of the scenario of detecting the parallel vehicle would provide the additional determination of a surrounding object, particularly another vehicle while utilizing all the collected data from D1, D2, and D7, as described in claim 1. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6. 
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661